Where in chancery the order for the appearance of a non-rosident defendant in a divorce case, was not in compliance with seo. 12, ch. 2, tit. 7, part 2, R. S. 1888, tut was the same as in other cases of non-resident defendants, the decree of the Chancellor granting' a divorce was reversed for want of jurisdiction.Appeal from tire Court of Chancery, third circuit. A petition for a divorce was filed against a non-resident defendant, under R. S. 1838, and. the following order was made for the appearance of the defendant, viz:Which order was published as therein required ;> and the' defendant not appealing, and testimony having been taken in the cause according to the rules and practice of the court, a decree was granted for a divorce from the bonds- of matrimony.The court held: 1. That as the order did not comply with sec. 12, ch. 2, tit. 'I, part 2, R. S. 1838, the decree was wholly void for want of jurisdiction in the court. 2. That the order for the appearance of the respondent should have included a notice of the natwe of the petition.